Citation Nr: 0724049	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO. 05-29 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 until 
September 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDINGS OF FACT

1. The veteran engaged in combat with the enemy during his 
active military service.

2. Bilateral sensorineural hearing loss is causally or 
etiologically related to service.

3. Tinnitus is causally or etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for 
bilateral sensorineural hearing loss have been approximated. 
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2006).

2. The criteria for a grant of service connection for 
tinnitus have been approximated. 38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in March 2004 and 
April 2005. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Although the RO did not advise the 
veteran of such information, because the claims of service 
connection are being granted, the RO will, upon issuance of 
this decision, assign a disability rating and an effective 
date for service connection. Proceeding with the appeals 
presently does not therefore inure to the veteran's 
prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, private medical records and photographs are 
associated with the claims file. Additionally, the veteran 
was afforded a VA examination in connection with his claim 
and provided testimony at a Board hearing. The Board has 
considered whether further development and notice under the 
Veterans Claims Assistance Act of 2000 or other law should be 
undertaken. However, given the results favorable to the 
veteran, further development under the VCAA or other law 
would not result in a more favorable result for the veteran, 
or be of assistance to this inquiry. 




The Merits of the Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385. This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent. 38 C.F.R. § 3.385.

The veteran underwent a VA examination in May 2005 to assess 
the presence and severity of any disability. This examination 
found auditory thresholds above 26 decibels in all 
frequencies, including findings above 40 decibels in the 3000 
and 4000 hertz frequencies bilaterally. Therefore, the 
veteran has a current hearing loss disability that meets the 
criteria of 38 C.F.R. § 3.385.

The next element is whether the injury occurred in service. 
In an April 2004 statement and at the Board hearing, the 
veteran testified that he was exposed to noise from enemy 
gunfire while aboard the U.S.S. Samuel N. Moore. The veteran 
related one particular time when the gunfire blew out the 
plexiglass window of the bridge where he was located with the 
captain. 

In the case of a veteran who engaged in combat with the enemy 
in active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease. 38 U.S.C.A. § 1154(b). So long as the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, the fact that there is no official 
record of such incurrence or aggravation in such service is 
of no consequence. Every reasonable doubt shall be resolved 
in favor of the veteran. Id. The phrase "engaged in combat 
with the enemy" requires that the veteran have personally 
taken part in a fight or encounter with a military foe or 
hostile unit of instrumentality. The phrase does not apply to 
veterans who merely served in a general "combat area" or 
combat zone, but did not themselves engage in combat with the 
enemy. See VAOPGCPREC 12-99 (Oct. 18, 1999). 

The veteran's Form DD 214 confirms his assignment on the 
U.S.S. Samuel N. Moore and reports his military occupational 
specialty as a clerk-typist. The veteran received the Korean 
Service Medal, United Nations Medal, China Service Medal and 
National Defense Service Medal. These commendations standing 
alone, however, are not sufficient proof of combat service. 
However, a history of the ship submitted by the veteran 
corroborated the ship's location off the coast of Korea from 
1951 until 1953 and described the ship's participation in 
enemy shore batteries. 

Therefore, although the veteran's military occupational 
specialty was that of clerk-typist, and he is not the 
recipient of any awards or decorations that are conclusive 
proof of combat service, the Board finds the record is at an 
approximate balance as to whether the veteran service in 
combat. Under the law, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue. Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994). The phrase "engaged in combat 
with the enemy" requires that the veteran have personally 
taken part in a fight or encounter with a military foe or 
hostile unit of instrumentality and the Board finds the 
veteran's statements combined with the history of the U.S.S. 
Samuel N. Moore to be sufficient proof of such a hostile 
encounter while stationed in Korea. 

Based upon this evidence, the Board finds the veteran engaged 
in combat with the enemy during his active service and his 
exposure to acoustic trauma during service is presumed. 
38 U.S.C.A. § 1154(b). The remaining element is competent 
medical evidence of a nexus. By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In this regard, a March 2004 statement from a private hearing 
specialist related that given the veteran's history of 
exposure to constant firing in the Navy, the lack of post-
service noise exposure and clinical findings of precipitous 
hearing loss upon examination that were consistent with noise 
exposure and not presbycusis, it was more likely than not 
that the veteran's sensorineural hearing loss was caused by 
acoustic trauma while in the Navy.

The veteran underwent a VA examination n May 2005. During 
this examination he complained of hearing loss, with 
difficulty hearing speech in background noise and speech at a 
distance. He related military exposure of being a telephone 
talker in battle conditions and being stationed on the 
deck/bridge near gunfire. He denied post-service occupational 
or recreational noise exposure. The veteran reported 
bilateral constant tinnitus which was described as a hissing 
noise. He indicated the tinnitus began during service 
following exposure to gunfire. He used hearing aids and 
denied a history of ear surgery. He denied a family history 
of hearing loss, ear pain dizziness or head trauma. 

Clinical examination revealed findings above 26 decibels in 
al tested frequencies and speech recognition scores of 88 in 
the right ear and 92 in the left ear. The diagnosis was 
bilateral moderate sensorineural hearing loss. The examiner 
indicated that service medical records demonstrated hearing 
of 15/15 on the whispered voice tests. Reserve examination 
also showed hearing of 15/15. Service medical records were 
negative for complaints of tinnitus. The examiner explained 
that although the veteran reported noise exposure, the first 
evidence of hearing loss was 50+ years after service in March 
2004. Given the lack of evidence of hearing loss and tinnitus 
in service and the first documented hearing loss occurring 50 
years after service, the examiner believed the veteran's 
hearing loss was not caused by military noise exposure but 
due to other factors such as post service noise exposure and 
aging. 

A July 2005 private medical opinion reflected complaints of 
trouble hearing since service in the Navy in the 1950s. The 
veteran explained he was stationed aboard a destroyer in the 
Korean Conflict and was standing on the bridge when gunfire 
blew out some of the windows. He reported a hissing and 
popping in his ears since that time. He denied post service 
exposure to loud noises. He reported use of hearing aids for 
the prior two years. He denied vertigo but reported ringing 
in both ears since the 1950s. 

Clinical examination revealed the veteran wore hearing aids 
and was somewhat hard of hearing without them. Ear canals and 
drums were normal. There was some temporomandibular joint 
bulge involving the right ear canal. Hearing test reflected 
binaural hearing loss with a pure tone average of 36 decibels 
on the right and 42 decibels on the left. Discrimination was 
92 percent on the right and 96 percent on the left. The 
speech recognition threshold was 35 decibels bilaterally. The 
veteran had hearing at approximately 70 decibels at 4000 
hertz bilaterally. The physician explained normal speech 
frequencies were in the 30-40 range. The diagnosis was 
binaural sensorineural hearing loss with relatively good 
discrimination scores. The examiner noted some accentuation 
of hearing loss in the 4000-6000 hertz range which was 
reminiscent of hazardous noise trauma. There was also 
depression of pure tones in the 500 to 3000 hertz range in 
the 30-40 decibel vicinity. The physician explained the 
veteran probably had noise induced hearing loss to some 
extent and it was likely that a part of this hearing loss 
resulted from noise trauma in Korea. 

Additionally, in July 2005, the veteran's daughter, a nurse, 
submitted a statement in which she reported the veteran 
complained of hissing in his ears for as long as she could 
remember. She further explained that she noticed the veteran 
began having trouble hearing approximately 20 years prior to 
her statement. She indicated she wondered if it was related 
to his experience on the ship as it was premature for him to 
lose his hearing and explained hearing loss normally began 
during the 70s or 80s, not the 50s. She concluded that her 
father's hearing loss was strongly related to the loud 
percussions he endured during service.

In sum, while two private physicians and the veteran's 
daughter attributed the hearing loss to military service, the 
VA examination suggested such an etiology would be 
speculative given the large gap in evidence of approximately 
50 years, in which there was no evidence of complaints, 
treatment or diagnoses of hearing loss. This gap constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, but 
such would not materially assist the Board in this 
determination. Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the Board is of the opinion that this point has 
been attained. Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for bilateral 
hearing loss will be granted. See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).

Tinnitus

The veteran also seeks service connection for tinnitus. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
granted.

The veteran has a current disability as reflected in the May 
2005 VA examination and July 2005 private medical report 
which documented tinnitus, described as a hissing and 
popping. As explained above, Board has found the veteran 
engaged in combat with the enemy during service. As such, his 
description of exposure to noise from enemy fire during 
active service is sufficient to constitute the inservice 
incurrence. 38 U.S.C.A. § 1154(b). 

Thus, the remaining question is whether there is competent 
medical evidence of a nexus between the tinnitus and the 
acoustic trauma during service or competent evidence of 
continuity of symptomatology. Although none of the medical 
evidence specifically relates the tinnitus to acoustic trauma 
during service, service connection is warranted as there is 
continuity of symptomatology. See 38 C.F.R. § 3.303(b). 
Specifically, in each of the audiological examinations, the 
veteran explained that the popping in his ears began a couple 
months after the occurrence on the bridge where the windows 
were blown out. He reported the hissing in the ears continued 
since that time. With regard to tinnitus, the veteran is 
competent to report the presence of the ringing in the ears 
and the continuation of such symptoms. See Barr v. Nicholson, 
No. 04-0534, 2007 WL 174583, at *5 (Vet. App. June 15, 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Furthermore, 
the Board finds the veteran's testimony to be credible as 
there are no conflicting statements in the record nor is 
there any evidence suggesting the veteran was mistaken. See 
Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006). 

Similarly, the veteran's daughter submitted a statement in 
September 2005 in which she related her father reported a 
constant hissing in his hears for as long as she could 
remember.

Thus, the evidence is at an approximate balance. Under the 
law, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994). Accordingly, the benefit of the 
doubt will be accorded the veteran as the law requires and 
service connection for tinnitus will be granted.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


